DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-4 in the reply filed on 15 November 2022 is acknowledged.  The traversal is on the grounds that the cited art for Group II will substantially if not entirely overlap with the art cited for Group I.  This is not found persuasive because of the detailed reasoning set forth in the previous Office Action mailed 14 July 2022.  Here, it is noted that elements of an apparatus claim (such as those of the elected group) are analyzed independent of intended function that may arise in the context of corresponding method claims.  See MPEP § 2114(II) (“[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)(emphasis in original)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to for improper English grammar.
With respect to claim 1, the claim recites “wherein the first condenser for partially separating a debutanizer overhead stream into a debutanizer overhead stream lights to send to heavies treated natural gas storage,” which is improper English grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites the limitation “the light oil reflux gas feed inlet.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 2, the claim recites the limitation “the overhead outlet.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 4, the claim recites the limitation “the flash drum.”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1-4, Examiner finds Ryan (US 4,428,759) to be the closest relevant prior art reference.  Ryan discloses an apparatus (see Ryan, Fig. 2) comprising: (a) a first column (128) having a reflux feed (134) inlet and a gas feed (126) inlet, the gas feed (126) inlet being at a lower elevation than the reflux feed (134) inlet, and an overhead (130) outlet; (b) a first reboiler (140) downstream of a bottoms (138) outlet of the first column (128); (c) a second column (74) having a first condenser (78) and a second reboiler (88); and (d) a third column (106) having a a second condenser (110) and a third reboiler (118).  The apparatus additionally comprises intercolumn heat exchangers (70,102) and pumps (not shown) necessary to transfer the various streams from one column to another.  However, Ryan does not disclose or otherwise suggest wherein the third column comprises an additional inlet other than that for feed from the second reboiler.  Thus, Examiner finds Applicant’s claims 1-4 patentable over the disclosure of Ryan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Ungerleider (US 3,527,585); Bras (US2004/0200353); Yoshida (US 2005/0218041); Eaton (US 2005/0284176); Brostow (US 2013/0061632); Herzog (US 2014/0260417); and Gaskin (US 2017/0176099).  The references generally teach apparatuses which may be used to separate and process natural gas feed streams into heavier hydrocarbon fractions (see respective Abstracts of each).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771